Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record (in particular, see the pertinent prior art section on paragraph 37 of the office action dated November 5, 2020, which conveys the reason for relevance of each pertinent prior art) does not disclose or render obvious, alone or in combination, "update the already allocated cache block to provide both the existing decoded instructions and the additional decoded instructions" in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record does not disclose or render obvious, alone or in combination, “updating the already allocated cache block to provide both the existing decoded instructions and the additional decoded instructions" in the context of and in combination with the remaining limitations of claim 18. Similarly, the prior art of record does not disclose or render obvious, alone or in combination, “update the already allocated cache block to provide both the existing decoded instructions and the additional decoded instructions" in the context of and in combination with the remaining limitations of claim 19. As the response received February 3, 2021, overcomes all previously presented objections and rejections, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEITH E VICARY/Primary Examiner, Art Unit 2182